Citation Nr: 0904313	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO decision, which 
denied a claim for entitlement to TDIU.

In January 2007, a personal hearing was held before a rating 
specialist at the Louisville, Kentucky RO.  A personal 
hearing was also held in September 2005 before a Decision 
Review Office at the Louisville, Kentucky RO.  Transcripts of 
these proceedings have been associated with the claims 
folder.  The Board notes that the veteran requested a Board 
hearing on his March 2006 VA Form 9 Appeal.  In a December 
2008 statement, however, the veteran indicated that he would 
be unable to personally appear for a hearing; thus, his 
hearing request is deemed withdrawn. 


FINDINGS OF FACT

1.  The evidence of record shows that the veteran meets the 
percentage requirements for TDIU, as the combination of a 60 
percent rating and a 20 percent rating is 70 percent. 

2.  The veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2007); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in September 2004, January 2008, and March 
2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
the January 2008 and March 2008 letters described how 
appropriate disability ratings and effective dates were 
assigned. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and 
relevant VA medical records are in the file.  All records 
identified by the veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran with an examination for his claim 
for TDIU most recently in April 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of his service-connected disabilities since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2008).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds this examination report to be thorough and 
consistent with contemporaneous medical records.  Thus, the 
Board concludes that the examination in this case is adequate 
upon which to base a decision with regards to this claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Under 
the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that 
the service- connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2008).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance. Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

In this case, the Board notes that the veteran has a 60 
percent rating for kidney insufficiency due to prolonged 
course of kidney nephrolithiasis and a 20 percent rating for 
chronic low back condition associated with kidney 
insufficiency due to prolonged course of kidney 
nephrolithiasis.  As such, his combined rating is 70 percent 
according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.25 (2008).  Therefore, the 
veteran's service-connected disabilities meet the percentage 
rating standards for TDIU.  38 C.F.R. § 4.16(a) (2008).  The 
Board must now consider whether the evidence reflects that 
the veteran's service-connected disabilities render him 
unemployable.  

In October 2004, the veteran underwent a VA examination, at 
which his ability to obtain and maintain employment was 
addressed.  At this examination, the examiner noted that the 
veteran was claiming to be unemployable, due to his service-
connected disabilities.  The examiner noted, however, that 
this was not actually the case.  The veteran worked until the 
age of 60 and retired at his own will, and not because his 
service-connected conditions affected his employability.  The 
examiner noted that the veteran had multiple medical problems 
that precluded him from being employable, such as his age, 
Parkinson's disease, osteoarthritis, chronic back pain, 
sciatica, and legal blindness.  Upon examining the veteran 
and noting his complaints associated with his renal 
insufficiency, the examiner determined that the veteran's 
service-connected conditions would not affect his ability to 
maintain physical or sedentary employment, and his other 
medical conditions that affect his employment are not 
service-connected.   

As an initial matter, the Board notes that this examiner did 
not have access to the claims folder or the veteran's medical 
records when rendering this opinion.  In addition, while the 
examiner noted that the veteran's back pain was a 
contributing factor to his unemployability, he failed to note 
that the veteran's low back condition was a service-connected 
condition.  In fact, he stated that the veteran's only listed 
service-connected condition was his kidney insufficiency 
disability.  The examiner did note that the veteran reported 
getting a 10 percent disability rating for a skeletal system 
condition.  However, the veteran could not specify the 
precise condition for which he was assigned this rating.  
Regardless, the examiner noted that this did not preclude him 
from working, as the veteran was still able to ambulate.  
With regards to the veteran's kidney insufficiency, the 
examiner noted that he had no medical records to ascertain 
the details of this disability.  The veteran reported that he 
had not had kidney stones in over 60 years and that his 
chronic renal insufficiency was of recent onset.  In light of 
this, the examiner stated that it is doubtful that the kidney 
stone history of 60 years ago would contribute to chronic 
renal insufficiency of recent onset.  He concluded by stating 
that the veteran's renal insufficiency of recent onset was 
unrelated to military service or to service-connected 
conditions. 

The Board notes that the veteran's kidney insufficiency has 
been service connected since August 2001.  It is clear from 
the October 2004 VA examination report that the examiner did 
not have a full understanding of the veteran's kidney 
insufficiency disability or its relation to service.  As 
such, in light of the fact that the examiner did not have 
access to the claims folder or the veteran's medical records, 
the fact that he was not aware that the veteran's low back 
condition was service connected, and because he did not 
appear to have a full grasp or understanding that the 
veteran's kidney insufficiency disability was also service-
connected, the Board does not find this examination report to 
be of any probative value. 

Nevertheless, the Board notes that the veteran underwent a 
new VA examination in April 2008, at which his ability to 
gain and maintain employment was addressed, and the Board 
finds the report of this examination to be of much greater 
probative value.  At this examination, the veteran's medical 
records were reviewed, and the veteran's service-connected 
disabilities were correctly noted.  After interviewing and 
examining the veteran, the examiner noted that the veteran 
had low back pain on a daily basis that was constant, 
stabbing, and severe, and radiated into his legs.  He also 
had neck pain or cervical pain that was constant, stabbing, 
and severe, and radiated into his arms.  It was noted that 
the veteran uses a cane at all times for walking and has a 
walker as well.  He also uses a wheelchair, as it is 
difficult for him to stand and he can only ambulate slowly 
for a short distance without a cane.  The examiner stated 
that the veteran's hydronephrosis and renal insufficiency 
would not impact his ability to maintain gainful employment, 
as his renal function is stable and is not incapacitating to 
a major degree.  The examiner further found that the 
combination of the veteran's cervical and lumbar strain with 
likely degenerative joint disease would impact his ability to 
maintain gainful employment in a sedentary or physical job, 
as sitting or standing in one position for too long is very 
difficult or impossible.  The examiner further stated that 
the veteran's ability to ambulate is compromised partially by 
his spine conditions as well.        

The Board notes that the claims folder also contains a VA 
treatment record from August 2005, in which it was noted that 
the veteran has multiple medical problems, including 
osteoporosis, severe low back pain, kidney stones, and 
cancer.  The physician went on to note that these medical 
problems, as well as his advanced age, render it impossible 
for him to hold down an ongoing job. 

In light of this evidence, the Board concludes that the 
veteran is not shown to be unable to obtain or maintain 
employment due solely to his service-connected disabilities.  
With regards to the veteran's service-connected kidney 
insufficiency due to prolonged course of kidney 
nephrolithiasis, the Board again notes that the April 2008 VA 
examination report specifically indicates that the veteran's 
renal insufficiency would not impact his ability to maintain 
gainful employment, as his renal function is stable and not 
incapacitating to a major degree.  With regards to the 
veteran's low back condition, the Board recognizes that the 
examiner at the April 2008 VA examination did find that the 
combination of the veteran's cervical and lumbar strain with 
likely degenerative joint disease would impact his ability to 
maintain gainful employment in a sedentary or physical job, 
as sitting or standing in one position for too long is very 
difficult or impossible.  However, the Board notes that the 
veteran is not service-connected for a cervical spine 
disability.  As such, any affect that the veteran's cervical 
spine disability has on his ability to gain or maintain 
employment cannot be considered in determining eligibility 
for TDIU.  

As to the degree of disability resulting solely from the 
veteran's low back condition, the Board has also considered 
the report of a VA examination conducted in regard to his 
spine condition in January 2006.  At this time, it was noted 
that the veteran reported that his back pain, which was 
always present, was making it more difficult for him to get 
around and that he could not find a position of comfort.  He 
reported severe and daily flare-ups.  He also reported severe 
fatigue, decreased motion, stiffness, weakness, spasm, and 
pain.  At that time, he reported using a cane, brace, and 
walker.  The veteran's range of lumbar motion was recorded as 
follows: flexion of 0 to 75 degrees, extension of -15 to 0 
degrees, left and right lateral rotation of 0 to 15 degrees, 
and left and right lateral flexion of 0 to 15 degrees.  No 
additional loss of motion on repetitive use was noted due to 
pain, fatigue, weakness, or lack of endurance. 

The veteran also underwent a VA examination for his spine 
condition in November 2005.  At this examination, the veteran 
reported that he had sharp and burning back pain, stiffness, 
and weakness.  The veteran did not report any periods of 
incapacitation.  He stated that he could only walk for a few 
minutes before feeling as if he must sit down.  The veteran's 
lumbar spine was noted as having 45 degrees of flexion, 0 
degrees of extension, 5 degrees of lateral flexion to the 
left and the right, 15 degrees of lateral rotation to the 
right, and 10 degrees of lateral rotation to the left.  He 
was diagnosed with severe degenerative changes and scoliosis.  

The Board acknowledges that August 2005 and April 2008 
findings that the veteran's low back condition affects his 
employability.  However, as noted, the examiner in August 
2005 also took into account both the veteran's age and 
impairment resulting from several nonservice-connected 
disabilities.  Furthermore, the April 2008 examiner also took 
into account impairment resulting from a cervical spine 
disorder, and, although the examiner found that both 
disabilities likely impacted employment, the examiner did not 
find that the disabilities rendered him totally unable to 
obtain or retain employment.  As noted, the most recent 
clinical evidence of record regarding the low back disability 
does not suggest that the veteran's low back condition alone 
would preclude him from obtaining and maintaining any form of 
gainful employment.  The veteran's service-connected low back 
condition is currently evaluated as 20 percent disabling.  
There is no indication that his disability warrants a higher 
rating.  The veteran has not been shown to have favorable or 
unfavorable ankylosis.  At the January 2006 VA examination, 
the veteran's range of lumbar motion was recorded as follows: 
flexion of 0 to 75 degrees, extension of -15 to 0 degrees, 
left and right lateral rotations of 0 to 15 degrees, and left 
and right lateral flexion of 0 to 15 degrees.  No additional 
loss of motion on repetitive use was noted due to pain, 
fatigue, weakness, or lack of endurance.  

The Board acknowledges that the veteran's representative 
indicated in a September 2005 statement that the veteran last 
worked in 1981, due to his kidney condition that affected his 
full-time employment in 1980.  However, the claims folder 
contains no indication that the veteran retired or stopped 
working due to his service-connected conditions, and the 
veteran himself indicated during the 2004 examination that 
his retirement was unrelated to any medical problems.  In 
addition, the examiner at the April 2008 VA examination 
specifically indicated that the veteran's renal insufficiency 
did not impact his ability to maintain gainful employment. 

In short, while the Board does not doubt that the veteran's 
service-connected disabilities have significant effect on his 
employability, which is recognized by the 70 percent 
schedular evaluation currently in effect, the preponderance 
of the evidence does not support his contention that his 
service-connected disabilities are of such severity so as to 
preclude his participation in any form of substantially 
gainful employment.  Thus, the Board finds that the RO's 
decision not to refer this issue to the Director of 
Compensation and Pension Service for consideration of a TDIU 
was correct.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b) (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
MCHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


